737 N.W.2d 730 (2007)
Latif Z. ORAM, a/k/a Randy Z. Oram, and OB Properties Limited Partnership, Plaintiffs/Counter-Defendants-Appellees, and
OB Properties, and Jam Sound Specialists, Inc., Plaintiffs/Counter-Defendants-Third Party Plaintiffs-Appellees,
v.
John ORAM and Gary Oram, Defendants/Counter-Plaintiffs-Third Party Plaintiffs-Appellees, and
International Outdoor Inc., Vision Properties, Discount Paging Co. Inc., and Future Vision Properties LLC, Third Party Defendants, and
Henry Cendrowski, Intervening Party-Appellee, and
Thav, Gross, Steinway & Bennett PC, and Armand Velardo, Intervening Parties, and
Abbott Nicholson PC, Intervening Party-Appellant.
Docket No. 133885, COA No. 273162.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND *731 this case to the Court of Appeals for consideration as on leave granted.